          Case 1:16-cr-00809-VM Document 433 Filed 01/21/20 Page 2 of 2




UNITED STATES DISTRICT COURT                                                lJS OC SDNY
SOUTHERN DISTRICT OF NEW YORK                                               DOCUMENT
-------------------                                              X
                                                                           -ELECTRONICALLY FILED l
IN THE MATTER OF AN APPLICATION
                                                                           DOC#:                 /~          /
TO BRING PERSONAL ELECTRONIC DEVICE(S)
OR GENERAL PURPOSE COMPUTING DEVICE(S)                                     DATE FILED:           f      3   /:hJ
INTO THE COURTHOUSES OF THE
SOUTHERN DISTRICT OF NEW YORK
FOR USE IN A PROCEEDING OR TRIAL
___________________ x

      The following Order is subject to the definitions, obligations and restrictions imposed
            '
pursuant to Standing Order M10-468, as Revised. Upon submission of written application to
this Court, it is hereby
            ORDERED that the following attorney(s) are authorized to bring the Personal Electronic
Device(s) and/or the General Purpose Computing Device(s) (collectively, "Devices") listed below
into the Courthouse for use in a proceeding or trial in the action
captioned-~U=SA.....v""'____
                        " WaJ-st""'o....
                                     n"""ON..,;,,;.;;;e...,n_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                            No 1:1 6-cr-809
- - - - - - - - - - - - - - - - - - - - - - - - - - -'                                          -
The date(s) for which such authorization is provided is (are)_February4, 2020- February 21, 2020

 Attorney                                                 Device(s)


 1.
        Xavier Oonaldoon                                    Laptop, external hard drive &cell phone

 2.
        Alain Masrena                                       Laptop, external hard drive & cell phone

 3.      Meurette G:lnzalez (paralegal)                     Laptop , external hard drive & cell phone

                                          (Attach Extra Sheet If Needed)

         The attorney(s) identified in this Order must present a copy of this Order when entering
the Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs
constitutes a certification by the attorney that he or she will comply in all respects with the
restrictions and obligations set forth in Standing Order M10-468, as Revised .



Dated:




Revised : February 26, 2014
                            Case 1:16-cr-00809-VM Document 433 Fi led 01/21/20 Page 1 of 2

                                                 MASSENA LAW P.C.
                                                  305 BROADWAY, SUITE l 00 l
                                                  NEW YORK, NEW YORK. 1 0007
                                          (Pl 2 1 2·7 6 6-1 700    • (Fl   2 1 2·7 6 6-1701
                                                 EMA IL: AVM(WMASSENALAW.COM



•   ADMrrTE:.D   IN F"e-::DE:RAL ANO
    NEW YORK STA TE COURTS




                                                                        January 21, 2020

                  VIA ELECTRONIC FILING

                  Hon . Victor Ivlarrero
                  United States District Court Judge
                  Daniel Patrick Moynihan
                  United States Courthouse
                  500 Pearl Street
                  New York, NY 1007

                  Re: United States v. Walston Owen, S8 16 Cr. 809 (VM)

                  Dear Judge Marrero:

                         I am Associate Counsel for Walston Owen in the above referenced matter. Mr. Owen is
                  scheduled to start trial on February 04, 2020, before this Honorable Court. I request that this
                  Court sign an Order allowing defense counsel to bring laptop computers, hard drives and cel l
                  phones to court for trial.

                          Xavier Donaldson is Lead Counsel, Meusette Gonzalez is a paralegal and we will
                  represent Mr. Owen at his trial. I request permission to bring one ( 1) laptop computer each in
                  order to assist us at the trial. These items are needed by the defense in order to review evidence,
                  cross examine witnesses and to publish exhibits to the j ury. I have enclosed a proposed Order for
                  this Court' s consideration. The trial should last (3) weeks.

                            Thank you for your time and consideration in this matter.

                                                                        Sincerely,


                                                                             ISi
                                                                        Alain V. Massena, Esq .
                                                                        Xavier Donaldson, Esq.
                                                                        Attorneys for Defendant
